DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 12/13/2020.  
Claims 1 and 9 have been amended.  

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 12/13/2020, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
Of special note to prior art not cited in the Non-Final Rejection, the Examiner was able to find multiple different examples of an electronic device with a display screen that bent from a first surface to a second surface (see for example US-10,222,835 to Lim et al. (Figs. 2A through 5B), US-2019/0005857 to Wakata (see Figs. 1A, 1B, and 9A), US-10,008,135 to Lim (See Figs. 1-3), US-9,515,099 to Kwon et al. (see Fig. 2A) and US-2015/0198978 to Catchpole (Figs. 2A-2D), however each exemplary prior art listed above 
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew C Sams/Primary Examiner, Art Unit 2646